Title: To George Washington from James Welch, 10 March 1799
From: Welch, James
To: Washington, George

 

Sir
Rockingham County Virgna March 10th [17]99

No daut You Expected to have seen me sum time ago; I do ashure you that Sundry disapointments has been the cause that I have not cumplied with my contract I am prapereing as fast as posable to Start 20 Famileyes from this county on to the Kanawa by the time I get thrue that Bisenes I Expect the young Jentelman from Kentuckey that I sent there Last June in order to Sell my Lands for the porpos of Reseing money To pay you; when he arives I hope to have it in my power To make the first payment if you can with convenence in dulge me at this time and not Expose my property To the publeck; I shall deme it as a grate favour; and be more puntule for the future—you will plese write me by post To this place; with due Respect your Hm. St

James Welch

